UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-6887


THEOTIS MARQUETTE JOHNSON, a/k/a Prince Justice Foundation
Allah,

                  Plaintiff – Appellant,

            v.

JOHN JABE, Deputy Director of Virginia Department               of
Corrections; LARRY  HUFFMAN;  KATHLEEN BASSETT; R.              C.
MATHENA; F. BAILEY; M. HATTFIELD, Sgt.; T. HIGGINS;             D.
VASS,

                  Defendants – Appellees,

            and

K. PRICE,

                  Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00300-SGW)


Submitted:    November 15, 2011              Decided:   December 6, 2011


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Theotis Marquette Johnson, Appellant Pro Se. Mark R. Davis,
Assistant Attorney General, Lara Kate Jacobs, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Theotis      Johnson   appeals    the    district    court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42    U.S.C.   § 1983    (2006)      complaint.       We   have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm     for     the   reasons   stated        by   the   district      court.

Johnson v. Jabe, No. 7:09-cv-00300-SGW (W.D. Va. June 22, 2011).

We   dispense    with      oral   argument     because     the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         3